Citation Nr: 1703161	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected death pension benefits, to include status as a valid claimant and whether the character of the discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant seeks nonservice-connected death pension benefits as the surviving spouse of a veteran.  In his case, the appellant acknowledges that she was never married to the individual (I.M.) claimed to be a veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In February 2009, the appellant testified at a formal hearing at the RO.  A hearing transcript is associated with the claims file.

In November 2011, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The record shows that I.M. entered into active duty in October 1940 and was discharged due to inefficiency and ineffectiveness in May 1944, after court martial proceedings.  In October 1945, the Board determined that the character of his discharge was dishonorable for VA purposes and, therefore, was a bar to VA benefits.  Likewise, in response to the appellant's December 2005 application for nonservice-connected death pension benefits, the RO determined that the character I.M.'s discharge from service was a bar to VA benefits and, therefore, the appellant is not eligible for death pension benefits. 

In a November 2011 remand, the Board noted that, even if the character of I.M.'s discharge from service is found to be other than dishonorable upon remand, to include as due to a possible upgrade as argued by the appellant, she must qualify as a surviving spouse in order to be considered a valid claimant for death pension benefits.  The Board outlined the criteria for establishing status as a "surviving spouse," to include in jurisdictions like the Commonwealth of Puerto Rico that do not recognize common law marriage.

The Board directed in November 2011 that the RO adjudicate the question of whether the appellant is considered I.M.'s surviving spouse and, therefore, is a valid claimant for nonservice-connected death pension benefits.  The Board further directed that the RO readjudicate the question of whether the character of I.M.'s discharge from service is a bar to VA benefits, after conducting appropriate development.  It was noted that I.M.'s service may have been upgraded in response to his applications to the Army Board of Correction (ABC) in the 1980s."  The record includes letters from the ABC dated in 1985 and 1986 indicating that an application for upgrade was received, and there was no legible copy of the Report of Separation from Service, or its equivalent, as the service records may have been destroyed or damaged in a 1973 fire at the National Personnel Records Center (NPRC).  The appellant has also submitted a certificate of service issued by the NPRC in May 1986 indicating that I.M. had an "other than honorable release from active duty" in May 1944. 

The appellant's representative noted in his December 2016 Appellate Brief that the development directed by the Board has not been conducted-specifically, whether the appellant had a valid marriage with I.M. for the purpose of VA death benefits and whether I.M. obtained an upgraded discharge from Army Board of Correction for Military Records.

The Board agrees that the requested development has not been accomplished.  Following the Board remand in November 2011, there is no indication that the RO attempted to contact any source, such as the Army Board of Correction for Military Records, to ascertain whether they had information pertaining to the application for an upgraded discharge, to include whether an upgraded discharge was granted.  Also, the September 2016 Supplemental Statement of the Case shows no laws or regulations pertaining to status as a "surviving spouse" or adjudication of whether the appellant is a valid claimant (i.e. surviving spouse).

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

It is noted that there are Spanish language documents in the claims file that should be translated to English if the case is returned to the Board following the requested action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the question of whether the appellant is a valid claimant for nonservice-connected death pension benefits, i.e., whether she is considered the surviving spouse of I.M. for VA purposes.

2.  If the appellant is determined to be a valid claimant, then the AOJ should contact the appropriate agency or agencies, such as the Army Board of Correction for Military Records, to determine whether the character of I.M.'s service was upgraded at any time prior to his death, to include in response to his applications in the 1980s.  Any requests and responses for such information must be documented in the claims file.  If the appellant is deemed a valid claimant, then the appellant should be notified of such requests and responses, and whether the character of discharge was upgraded.  An appropriate time should be allowed for response.

3.  Thereafter, the AOJ should readjudicate the question of entitlement to nonservice-connected death pension benefits, to include the appellant's basic eligibility for nonservice-connected death pension benefits and whether the character of I.M.'s discharge from service is a bar to VA benefits.  All evidence of record should be considered.  If the claim remains denied, the AOJ should issue an SSOC to the appellant and her representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  The AOJ should allow an appropriate period of time for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  Prior to returning the case to the Board, the AOJ should review the entire file and ensure that all Spanish documents in the claims file are translated into English.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




